Case 19-34054-sgj11 Doc 364 Filed 01/15/20                         Entered 01/15/20 19:26:11            Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                               )
    In re:                                                     )     Chapter 11
                                                               )
    HIGHLAND CAPITAL MANAGEMENT,                               )     Case No. 19-34054-sgj11
    L.P., 1                                                    )
             Debtor.                                           )
                                                               )     Docket Ref. No. 271
                                                               )

    OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO
    THE UNITED STATES TRUSTEE’S MOTION FOR AN ORDER DIRECTING THE
                  APPOINTMENT OF A CHAPTER 11 TRUSTEE

         The official committee of unsecured creditors (the “Committee”) of Highland Capital

Management, L.P. (the “Debtor”), hereby submits this objection (this “Objection”) to the United

States Trustee’s Motion for an Order Directing the Appointment of a Chapter 11 Trustee [Docket

No. 271] (the “Trustee Motion”). 2 In support of this Objection and in opposition of the Trustee

Motion, the Committee respectfully states as follows:

                                                   OBJECTION

         1.        The Committee respectfully requests that the Court deny the Trustee Motion for the

same reasons that the Court overruled the U.S. Trustee’s objection to the settlement between the

Debtor and the Committee approved by this Court on January 9, 2020 [Docket No. 339] (the

“Settlement”). The Settlement completely overhauls the Debtor’s governance structure that was




1
     The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
2
     All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Trustee
     Motion.




ACTIVE 253344900
Case 19-34054-sgj11 Doc 364 Filed 01/15/20             Entered 01/15/20 19:26:11       Page 2 of 4



in place at the time the Trustee Motion was filed. As a result of the Settlement, James Dondero is

no longer in a position of decision-making authority at the Debtor. A new, highly-qualified and

independent board of directors (the “Independent Board”) has assumed control of the Debtor. Mr.

Dondero and all other employees are subject to the authority and direction of the Independent

Board. Pursuant to the Settlement, the Committee has significant information and oversight rights

with respect to material transactions and proposed transactions involving the Debtor.          The

Committee also has standing to investigate and pursue claims against Mr. Dondero and certain

other insiders of the Debtor. In view of these and other significant changes resulting from the

Settlement, the U.S. Trustee’s arguments for a Chapter 11 Trustee based upon past actions taken

by prior management are largely irrelevant. More importantly, those historic actions under the

prior regime cannot be used to support the request for appointment of a Chapter 11 Trustee. Adams

v. Marwil (In re Bayou Group, LLC), 564 F.3d 541, 547 n.3 (2d Cir. 2009) (“[w]hen considering

whether to appoint a trustee for cause, a court’s focus is on the debtor’s current management, not

the misdeeds of past management.”) (citation omitted).

         2.        The U.S. Trustee fails to show how a court appointed Chapter 11 Trustee would be

better positioned than the Independent Board to address the Debtor’s challenges. The Independent

Board has significant experience and expertise in operating complicated financial organizations,

overseeing companies in chapter 11 and satisfying the legal requirements of chapter 11. Contrary

to the U.S. Trustee’s assertions, the Independent Board will be heavily-involved in the Debtor’s

decision-making and will have an almost constant presence on-site at the Debtor (in the initial

weeks/months, at a minimum). The Independent Board also has the authority to retain a new chief

executive officer to carry out day to day management of the Debtor. Any difficulties that the

Independent Board may face, including with respect to inter-company transactions or the culture



                                                   2
ACTIVE 253344900
Case 19-34054-sgj11 Doc 364 Filed 01/15/20              Entered 01/15/20 19:26:11        Page 3 of 4



of the Debtor, also would be faced by a Chapter 11 Trustee. Finally, if circumstances change, the

U.S. Trustee and all other parties in interest, including the Committee, have the right to seek a

Chapter 11 Trustee at a future date.

         3.        The U.S. Trustee cannot demonstrate that the appointment of a Chapter 11 Trustee

is in the best interests of the Debtor’s stakeholders.          See 7 COLLIER    ON   BANKRUPTCY ¶

1104.02[3][d][i] (15th ed. 2007); In re Sletteland, 260 B.R. 657, 672 (Bankr. S.D.N.Y. 2001)

([Movant], “must show that the appointment is in the interests of all those with a stake in the estate

. . . .”). The Committee, as the representative of the primary economic stakeholders in this case

(and the Committee members themselves directly holding the substantial majority of unsecured

claims), strongly objects to the U.S. Trustee’s request for appointment of a Chapter 11 Trustee.

The Committee believes that the Debtor’s new corporate governance structure, as embodied in the

Settlement, provides the Debtor with the best opportunity to maximize value for its stakeholders.

Appointing a Chapter 11 Trustee at this time would eviscerate the recently-approved Settlement

and harm the Debtor’s estate and its creditors.

         4.        For the reasons set forth above and in the Debtor’s objection to the Trustee Motion

[Docket No. 362], the U.S. Trustee has not met its burden in seeking the appointment of a Chapter

11 Trustee, and the Trustee Motion should be denied.

                              [Remainder of Page Intentionally Left Blank]




                                                    3
ACTIVE 253344900
Case 19-34054-sgj11 Doc 364 Filed 01/15/20      Entered 01/15/20 19:26:11     Page 4 of 4



         WHEREFORE, the Committee respectfully requests that the Court deny the Trustee

Motion.


 Dated: January 15, 2020                SIDLEY AUSTIN LLP
        Dallas, Texas                   /s/ Juliana L. Hoffman________
                                        Penny P. Reid
                                        Paige Holden Montgomery
                                        Juliana L. Hoffman
                                        2021 McKinney Avenue
                                        Suite 2000
                                        Dallas, Texas 74201
                                        Telephone: (214) 981-3300
                                        Facsimile: (214) 981-3400

                                                -and-

                                        Bojan Guzina (admitted pro hac vice)
                                        Matthew A. Clemente (admitted pro hac vice)
                                        Dennis M. Twomey (admitted pro hac vice)
                                        Alyssa Russell (admitted pro hac vice)
                                        One South Dearborn Street
                                        Chicago, Illinois 60603
                                        Telephone: (312) 853-7000
                                        Facsimile: (312) 853-7036


                                        COUNSEL FOR THE OFFICIAL COMMITTEE OF
                                        UNSECURED CREDITORS




                                            4
ACTIVE 253344900
